Citation Nr: 1822171	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-31 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to nonservice-connected burial benefits.  


ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel









INTRODUCTION

The Veteran served on active duty from September 1967 to August 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In a VA Form 9 dated August 2014, the Appellant indicated that she did not want a Board hearing.  A January 2015 VA Form 8 also indicated that a hearing was not requested.  In the Remarks section of the VA Form 8, however, there is a notation that a Board hearing was requested and to refer to the August 2014 VA Form 9.  Based upon the Appellant's VA Form 9, the Board finds that a hearing was not requested.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. The Veteran was not in receipt of VA compensation or pension benefits at the time of his death. 

2. There was no original or reopened claim for VA compensation or pension benefits pending at the time of the Veteran's death. 

3. The Veteran was not discharged from service due to a disability incurred or aggravated in the line of duty. 

4. The Veteran did not die while admitted to a VA facility for hospital, nursing home, or domiciliary care, while transferred or admitted to a non-VA facility with which the Secretary of VA had contracted to provide care or treatment pursuant to 38 U.S.C. § 1703, or while traveling to or from a specific place with prior authorization and at VA expense for the purpose of examination, treatment, or care.


CONCLUSION OF LAW

The criteria for payment of burial benefits have not been met. 38 U.S.C. §§ 2302, 2303, 2307 (2012); 38 C.F.R. §§ 3.1700, 3.1704, 3.1705, 3.1706, 3.1707, 3.1708, 3.1709 (2017); 38 C.F.R. § 3.1600 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Appellant has not identified any deficiencies in fulfilling VA's duty to notify and assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Entitlement to Burial Benefits

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed regulations 38 C.F.R. §§ 3.1600 through 3.1612 and replaced them with new §§ 3.1700 through 3.1713.  As this claim was pending at the time of the regulation change, the Board is required to analyze the claim under both the old and the new regulations. 

The Appellant does not contend, and the evidence does not demonstrate, that the Veteran's death was related to his active service.  38 C.F.R. §§ 3.1704; 3.1600.  As a result, the Board's analysis will focus on the regulations pertaining to nonservice-connected burial benefits, as service-connected burial benefits are not warranted. 

In the case of a nonservice-connected death, the former regulation provides that entitlement to burial benefits is based upon the following conditions: (1) at the time of death, the veteran was in receipt of pension or compensation; or, (2) the veteran had an original or reopened claim for either benefit pending at the time of the his death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of death to show entitlement; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  38 U.S.C. § 2302(a) (2012); 38 C.F.R. § 3.1600(b) (2014). Burial benefits may also be paid if a person dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R.         § 3.1600(c) (2014).  Finally, if a Veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a) (2014).

The new regulation regarding nonservice-connected burial benefits is found at 38 C.F.R. § 3.1705 (2017).  That regulation provides that a burial allowance is payable for a veteran who, on the date of his death: (1) was receiving VA pension or disability compensation; (2) would have been receiving disability compensation but for the receipt of military retired pay; or (3) had a pending claim for benefits, a claim to reopen a previously denied claim, or a claim involving substitution, any of which if processed to completion would result in a grant of benefits.  Id.  As with the old regulation, burial allowance is also warranted for a veteran who died while hospitalized by VA or who died while traveling under proper prior authorization, and at VA expense, to or from a specified place for purpose of examination, treatment, or care.  38 C.F.R. § 3.1706 (2017).

Compensation is defined in terms of "monthly payment." See 38 C.F.R. § 3.4(a)(2017).  Here, because the Veteran was not receiving any monthly payment, he was not in receipt of compensation at the time of his death.

In a March 2014 Notice of Disagreement (NOD) and August 2014 VA Form 9, the Appellant asserted that the Veteran was determined to be 100 percent disabled by the VA.  The Appellant stated that the Veteran had received a monthly disability check.  The Decision on Waiver of Indebtedness (VA Form 4-1837) dated October 2004, however, indicated that the Veteran was 70 percent nonservice-connected VA pension benefits for a condition of the upper digestive system, benign growth of the skin, and degenerative arthritis.  In February 2002, February 2003, and February 2004 Improved Pension Eligibility Verification Reports (VA Form 21-0517), the Veteran indicated that he did not receive any other VA benefits as a veteran, parent, or surviving spouse.  In correspondence dated March 2004, the Veteran was informed that his VA pension would terminate effective June 1, 2004.  Subsequent correspondence dated January 2005 referenced the termination of VA pension benefits due to excessive family income.  

The Veteran passed away on March 22, 2012.  His death certificate reflects that he died at Our Lady of Fatima Hospital.  The Veteran's body was transferred to Romano Funeral Home and that he was subsequently interred at Saint Ann Cemetery.  Prior to his death, there is no evidence that the Veteran was receiving disability or pension benefits from VA, and there is no evidence that the Veteran had a claim pending at the time of his passing.  In the Report of First Notice of Death (VA Form 21-0820a), it was indicated that the Veteran did not die at or en route to a VA or contracted medical facility or nursing home.  

With regard to the Appellant's sole contention, the evidence shows that the Veteran's VA pension benefits were terminated before his passing.  The record further shows that he died at a private facility.  Accordingly, the criteria for a burial allowance for a veteran who died while hospitalized by VA are not satisfied.  See 38 C.F.R. § 3.1706; see also 38 C.F.R. § 3.1600.


ORDER

Entitlement to nonservice-connected burial benefits is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


